EXHIBIT 10.01

PROMISSORY NOTE

$500,000 April 18, 2006

        FOR VALUE RECEIVED, the undersigned (“Maker”) hereby promises to pay to
the order of Western Medical, Ltd. (“Payee”) at the principal office of Payee in
Tenafly, New Jersey, or such place as the holder may from time to time
designate, the principal sum of Five Hundred Thousand Dollars ($500,000),
together with interest at the annual percentage rate of twelve percent (12%),
payable in eleven (11) quarterly installments of interest only in the amount of
Fifteen Thousand Dollars ($15,000) each and a final payment of accrued interest
and the principal balance in the amount of Five Hundred Fifteen Thousand Dollars
($515,000) on April 18, 2009.

        This Promissory Note may be prepaid in full or in part at any time
without premium or penalty. All prepayments shall be applied against
installments of principal due hereunder in the inverse order of their maturity.

        The Maker waives presentment, demand, notice of dishonor and protest,
and agrees to pay all costs of collection, before and after judgment, including
reasonable attorneys’ fees and legal expenses.

        The Promissory Note constitutes the Promissory Note under the Asset
Purchase Agreement dated January 26, 2006, between Maker and Payee, to which
Agreement reference is hereby made for a statement of the terms under which the
loan evidenced hereby was made.

        This Promissory Note is governed by the laws of the State of New Jersey
and by the federal law in effect therein.

  MAKER:
      DERMA SCIENCES, INC.
 
      By:         Edward J. Quilty
President and Chief Executive Officer  


ATTEST:
 
              John E. Yetter, CPA
Vice President and Chief Financial Officer    